Citation Nr: 0602473	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  02-06 929A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the right thigh, currently evaluated 
as 30 percent disabling.  

2.  Entitlement to an initial rating in excess of a 10 
percent for a symptomatic scar of the right thigh from July 
16, 2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1954.  

The veteran's claim for a rating in excess of 10 percent for 
residuals of a shell fragment wound of the right thigh was 
most recently before the Board of Veterans' Appeals (Board) 
in November 2003, at which time it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, so that additional development could be 
undertaken.  On remand, the Resource Unit of the VA's Appeals 
Management Center (AMC) by rating decision of July 2005, 
granted service connection for a symptomatic scar of the 
right thigh, a lesser included disability with respect to the 
veteran's residuals of a shell fragment wound of the right 
thigh.  A 10 percent rating was assigned for the right thigh 
scar as of July 16, 2004.  In addition, the rating assigned 
for the residuals of the shrapnel wound of the right thigh 
was increased by the Resource Unit from 10 percent to 30 
percent, effective from May 14, 2001, the date of the VA's 
receipt of the veteran's claim for increase.  Thereafter, the 
case was returned to the Board for further appellate review.  

The issue of the initial rating to be assigned for the 
veteran's symptomatic scar of the right thigh, which as a 
lesser included issue with respect to the matter originally 
certified for the Board's review, is addressed in the REMAND 
portion of this document.  Such REMAND is to the RO via the 
AMC.  


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a shell 
fragment wound of the right thigh are more appropriately 
rated on the basis of muscle injury, with the evidence of 
record identifying the presence of not more than a moderately 
severe injury of Muscle Group XIII.  

2.  Frequent periods of hospitalization or a marked 
interference with employment are not shown with respect to 
the veteran's service-connected residuals of a shell fragment 
wound of the right thigh.  


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 30 
percent for residuals of a shell fragment wound of the right 
thigh have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.55, 4.56, 
4.59, 4.73, Diagnostic Code 5313 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, this matter was remanded most recently by the 
Board in November 2003 for compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000), retrieval of medical records, 
conduct of orthopedic and neurological examinations, and 
readjudication.  All of the actions previously sought by the 
Board regarding VCAA compliance, records retrieval, conduct 
of a neurological examination, and readjudication, appear to 
have been completed in full as directed, and it is 
significant that neither the veteran, nor his representative, 
contends otherwise.  See Stegall v. West, 11 Vet.App. 268, 
270-71 (1998).  Nor does either the veteran or his 
representative take issue with any portion of the VA 
orthopedic evaluation performed, which the Board notes was 
conducted without the benefit of the veteran's claims folder, 
but was otherwise comprehensive in scope and productive of 
adequate findings with which to rate the disability at issue.  
Despite this technical violation of Stegall, the veteran's 
claims folder was made available to the VA neurological 
examiner in July 2004, and also to the VA examiner who 
evaluated the disability in question in October 2001.  
Moreover, the record as a whole does not afford a basis for a 
grant of the requested benefit, and no benefit to the veteran 
would be achieved by again remanding this matter to permit a 
review of the claims folder by the orthopedic examiner.  

Under the VCAA, VA first has a duty to provide an appropriate 
claim form, instructions for completing it, and notice of the 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  
Second, VA has a duty to notify the appellant of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet.App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty 
to notify the appellant that he should submit to VA all 
pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided to the veteran by 
the RO in May 2001 and by the AMC in March 2004 advised him 
of the existence of the VCAA and its requirements as to all 
issues, and neither the veteran, nor his representative, 
challenges the sufficiency of that notice.  Finally, VA has 
secured all available pertinent evidence and conducted all 
appropriate development, including affording the veteran any 
needed VA medical examinations.  In all, the Board finds that 
VA has satisfied its duties under the VCAA.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
reasonably affects the outcome of the case.  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  



Merits of the Claim for Increase

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., 
Part 4.  Each disability must be viewed in relation to its 
history and there must be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

Regardless of the criteria, when assigning a disability 
rating for a musculoskeletal disorder it is necessary to 
consider pain and functional loss due to flare-ups, 
fatigability, incoordination, and pain on movement.  See 
DeLuca v. Brown, 8 Vet.App. 202, 206-7 (1995).  Under 
38 C.F.R. §§ 4.40 and 4.45, the rating for an orthopedic 
disorder must reflect functional limitation which is due to 
pain, as supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion.  
Weakness is also as important as limitation of motion, and a 
part which becomes painful on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  

Under 38 C.F.R. § 4.73, DC 5313, a moderately severe injury 
involving Muscle Group XIII warrants a 30 percent rating.  A 
severe injury to Muscle Group XIII warrants a 40 percent 
rating.  Id.

A severe muscle injury encompasses a through and through or 
deep penetrating wound due to high-velocity missile, or large 
or multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There is also a service 
department record or other evidence showing hospitalization 
for a prolonged period for treatment of wound.  Also, there 
must be shown a record of consistent complaints involving the 
cardinal signs and symptoms of muscle disability, which are 
worse than those shown for moderately severe muscle injuries, 
and, if present, evidence of inability to keep up with work 
requirements.  Objectively, there must be demonstrated 
ragged, depressed, and adherent scars indicating wide damage 
to muscle groups in the missile track.  Palpation must show 
loss of deep fascia or muscle substance, or soft flabby 
muscles in wound area.  Muscles must swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side must indicate a severe impairment of 
function.  If present, the following are also signs of severe 
muscle disability:  X-ray evidence of minute multiple 
scattered foreign bodies indicating intermuscular trauma and 
explosive effect of the missile; adhesion of scarring to one 
of the long bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over the bone rather than 
true skin covering in an area where bone is normally 
protected by muscle; diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; visible or 
measurable atrophy; adaptive contraction of an opposing group 
of muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; or induration or atrophy of an entire 
muscle following simple piercing by a projectile.  38 C.F.R. 
§ 4.56(d)(4).  

In connection with the veteran's May 2001 claim, he argues 
that his right thigh wound is increasingly symptomatic.  
Reference is made to pain, soreness, aching, and, discomfort 
in the affected area, as well as to diminished function of 
the knee and hip.  Consideration of an increased disability 
rating on the basis of nerve impairment and extraschedular 
criteria is requested.  

Service medical records reflect that, in February 1953, the 
veteran sustained a penetrating shell fragment wound 
involving his right thigh when he was struck by enemy mortar 
fire.  Subsequent to the accomplishment of immediate 
debridement, he was hospitalized and underwent surgical 
closure the following month.  In April 1953, the veteran was 
noted to be fully ambulatory. 

Subsequent to service, when the veteran was examined by VA in 
November 1955, physical examination revealed scarring on the 
right thigh which was well-healed and non-tender.  There was 
no palpable muscle involvement, and the musculature of the 
right thigh was noted to be of good development.  Motion of 
the right knee was normal.  Pertinent X-ray examination 
revealed metallic densities suggestive of foreign bodies.  
Based on the foregoing, service connection was granted for 
residuals, shell fragment wound, right thigh, in a rating 
decision entered in December 1955, at which time a 10 percent 
rating was assigned pursuant to the provisions of 38 C.F.R. 
§ 4.73, DC 5313.  Such 10 percent rating remained in effect 
until action of the AMC's Resource Unit in July 2005, in 
which the rating was increased from 10 to 30 percent under DC 
5313, effective from May 14, 2001, the date of the RO's 
receipt of the veteran's claim for increase.  

An X-ray taken in February 2001 identified a few, tiny 
metallic fragments in the soft tissues of the right mid-
thigh, without any bony or joint pathology.  Outpatient 
medical assistance was sought in August 2001 for a complaint 
of increasing right thigh pain, which the veteran reported 
adversely affected his ability to walk.  Use of Motrin was 
noted to afford only minimal relief.  

On a VA medical examination in October 2001, there was shown 
to be a six centimeter wound at the lateral aspect of the 
right thigh, with tenderness, soreness, and pain to 
palpation.  Slight induration and a dark color of the 
scarring were noted.  The scar was not fixed to the soft 
tissues.  Muscle strength was normal and there was no 
evidence of muscle hernia or artery, nerve, bone, or joint 
damage.  Some weakened movement, fatigue, pain, and 
incoordination were indicated, but with no additional loss of 
range of motion.  The existence of a separate arthritic 
problems of the knees was found to be present.  

When seen by VA on an outpatient basis in January 2002, the 
veteran demonstrated extreme genu varum of the right knee.  
He was seen again in June 2002 for a bilateral knee pain; the 
impression was of bilateral knee osteoarthritis.  There was 
found to be Grade IV degenerative joint disease of the both 
knees in September 2002, with X-rays in October 2002 being 
evaluated as identifying moderate to severe degenerative 
joint disease of both knees.  An impression of right thigh 
pain was recorded in VA outpatient treatment notes in 
December 2002.  

On a VA neurological examination in July 2004, a small, one-
and-one-half centimeter surgical scar was shown along the 
lateral area of the right thigh overlying the vastus 
lateralis.  Motor examination revealed weakness of hip 
flexion, but not extension, graded as four/five compared to 
expected normal.  The left side was equally weak.  There was 
adductor weakness on the right compared to the left, graded 
as four/five compared to five/five on the left.  Abductor 
function appeared to be stronger through somewhat weak, 
graded as four/five.  Knee extension and flexion were intact, 
although there was a ratcheting motion to the knee when he 
performed such maneuvers.  With relaxation and encouragement, 
he was able to smooth out his movements of knee flexion and 
extension.  There was some sensory loss surrounding the area 
of the scar for approximately a three centimeter 
circumferential area.  The impression was of residuals of a 
shell fragment wound of the right thigh, with compromised 
motor function mainly in the muscles of the vastus lateralis 
and medialis.  It was also found to be likely that the 
lateral femoral cutaneous nerve and some of its braches were 
damaged.  

VA orthopedic examination in July 2004 disclosed the presence 
of an antalgic gait on the right side, with a one-to-two 
centimeter scar over the lateral aspect of the right thigh.  
There was pain-free range of motion of the right hip, and 
right knee motion was from 5 to 115 degrees.  No worsening of 
the pain or fatigability was present with repetitive motion 
of the right knee or hip.  Muscle strength of the hip flexors 
and extensors was four/five; strength of the quadriceps, 
hamstring, and ankle dorsal and plantar flexors was 
five/five.  Sensory evaluation was intact to light touch.  
Regarding the knee, there was no varus or valgus laxity, 
although crepitus was present with range of motion.  
Radiographic evaluation of the knees revealed an area of 
superficial metal of the right lateral thigh, in addition to 
marked degenerative changes of both knees.  In assessing the 
disability in question, the examiner found that a large 
portion of the veteran's symptoms were attributable to a 
degenerative process affecting each knee, for which use of 
crutches and braces, as well as cortisone injections, had 
been prescribed.  It nevertheless was concluded that there 
appeared to some discomfort in the region of the prior 
shrapnel-related injury.  

Analysis of the foregoing indicates that there is lacking in 
this instance evidence that the degree of muscle injury is 
severe.  Those characteristics which distinguish a severe 
muscle injury from those of lesser severity, including the 
type of injury, history and complaint, and objective 
findings, are absent in this case.  It is noted with 
particularity that the record is devoid of evidence of 
ragged, depressed, and adherent scarring indicating wide 
damage to affected muscles; loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area; muscle 
swelling and hardening abnormally in contraction; severe 
impairment of muscle function; or any of the signs of severe 
muscle injury set forth in 38 C.F.R. § 4.56(d)(4)(iii)(A)-
(G).  On that basis, assignment of the next higher rating of 
40 percent under DC 5313 for a severe injury to Muscle Group 
XIII is not warranted.  There likewise is no showing of a 
severe injury involving Muscle Group XIV, which also 
encompasses thigh muscles, or of such injury to any other 
Muscle Group, as would warrant an increase beyond the 
currently assigned 30 percent evaluation for the disability 
in question under alternate rating criteria.  

Among the cardinal signs and symptoms of muscle disability 
are loss of power, weakness, pain, fatigability, 
incoordination, and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).  Such are included in the rating assigned based on 
the degree of disablement of a particular Muscle Group and 
therefore encompass most, if not all, of the criteria set 
forth by 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca.  
Examination in October 2001 did identify the presence of 
weakened movement, fatigue, pain, and incoordination, but 
there was no additional loss of range of motion.  No 
worsening of pain or fatigability was shown with repetitive 
movement on clinical examination in July 2004.  On that 
basis, the 30 percent rating already in effect is found to be 
adequate to compensate the veteran for the effects of his 
pain and functional loss.  

Notice is taken that the veteran's representative argues that 
compensable evaluations are warranted under 38 C.F.R. 
§ 4.124a, DCs 8629 and 8729 for nerve injury or injuries 
sustained in association with the veteran's shell fragment 
wound of the right thigh.  The basis of such allegation is 
the VA neurological examiner's statement in July 2004 that it 
was likely that the lateral femoral cutaneous nerve and some 
of its branches were damaged.  However, the cited DCs afford 
only a 10 percent rating where there is severe to complete 
paralysis, neuritis, or neuralgia of the external cutaneous 
nerve of the thigh, see 38 C.F.R. § 4.124a, DCs, 8529, 8629, 
8729, and it must be remembered that a muscle rating cannot 
be combined with a peripheral nerve paralysis rating of the 
same body part, unless the injuries affect entirely different 
functions.  See 38 C.F.R. § 4.55(a).  Here, there is no 
showing of nerve involvement on a par with severe to complete 
paralysis, and even if there were evidence thereof, the 10 
percent rating would need to be assigned in place of, rather 
than in addition to the 30 percent rating for muscle injury, 
per 38 C.F.R. § 4.55(a).  

There likewise is no indication that the disability in 
question has necessitated frequent periods of hospital care 
or has resulted in a marked interference with employment.  As 
such, assignment of an increased disability rating on the 
basis of extraschedular criteria is not warranted.  

In all, a preponderance of the evidence is against the 
veteran's claim of entitlement to an increased schedular or 
extraschedular rating for residuals of a shell fragment wound 
of the right thigh.  That being the case, the benefit of the 
doubt rule is not for application in this instance.  


ORDER

An increased rating for residuals of a shell fragment wound 
of the right thigh is denied.  




REMAND

Despite the AMC's actions to the contrary, the issue of the 
veteran's entitlement to an initial rating in excess of 10 
percent for a symptomatic scar of the right thigh remains on 
appeal, as a lesser included disability involving the 
veteran's service-connected residuals of a shell fragment 
wound of the right thigh.  As no supplemental statement of 
the case was issued by the AMC's Resource Unit following its 
July 2005 action in assigning a separate 10 percent 
evaluation for the right thigh scar, and there is no 
indication that the veteran withdrew from appellate 
consideration the question of the initial rating to be 
assigned therefor, remand is required to ensure fairness to 
the veteran.  

Accordingly, this portion of the appeal is REMANDED for the 
following:

The issue of the veteran's entitlement to 
an initial rating in excess of 10 percent 
from July 16, 2004, for a symptomatic 
scar of the right thigh must be 
readjudicated on the basis of all 
evidence of record and all governing 
legal authority.  If the benefit sought 
on appeal is not granted, the veteran and 
his representative must be furnished a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO/AMC.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).  The purpose 
of this remand is to preserve the veteran's due process 
rights.  No inference should be drawn regarding the final 
disposition of the claim in question as a result of this 
action.  



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


